INVESTMENT COMPANY BLANKET BOND NATIONAL UNION FIRE INSURANC E COMPANY OF PITTSBURGH, PA (A stock Insurance Company. herein Called the Underwriter) DECLARATIONS Item 1. Name of Insured Perritt MicroCap Opportunities Fund, Inc BOND NUMBER Principal Address: 300 S. Wacker Dr . . Ste 2880 6214120 Chicago IL 60606 (Herein called the Insured) Item 2. Bond Period from 12:01 a.m. on 06/15/2008 to 12:01 a.m. on 06/15/2009. The effective date of the termination or cancellation of this bond, standard time at the Principal Address as to each of the said dates. Item 3. Limit of Liability Subject to Section 9,10 , and 12 hereof: Limit of Liability Deductible Amount Insuring Agreement A FIDELITY $1,000,000 $0 Insuring Agreement B AUDIT EXPENSE Not Covered Not Covered Insuring Agreement C ON PREMISES Not Covered Not Covered Insuring Agreement D IN TRANSIT Not Covered Not Covered Insuring Agreement E FORGERY OR ALTERATION Not Covered Not Covered InsuringAgreement F SECURITIES Not Covered Not Covered Insuring Agreement G COUNTERFEIT CURRENCY Not Covered Not Covered Insuring Agreement H STOP PAYMENT Not Covered Not Covered InsuringAgreement I UNCOLLECTIBLE ITEMS OF DEPOSIT Not Covered Not Covered OPTIONAL COVERAGES ADDED BY RIDER: Insuring Agreement J COMPUTER SYSTEMS Not Covered Not Covered Insuring Agreement K UNAUTHORIZED SIGNATURES Not Covered Not Covered Insuring Agreement L AUTOMATED PHONE SYSTEMS Not Covered Not Covered Insuring Agreement M TELEFACSIMILE Not Covered Not Covered If Not Covered is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 4. Office or Premises Covered Offices acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A. Another Insured s offices or premises in existence at the lime this bond becomes effective are covered under this bond except the offices or premises located as follows: No Exceptions Item 5. The Liability of the Underwriter is subject to the terms of the following riders attached hereto: 1-2 Item 6. The Insured by the acceptance of this bond gives notice to the Underwrller terminating or cancelling prior bond(s) or policy(ies) No.(s) NfA such termination or cancellation to be effective as of the lime this bond becomes effective. Item 7. Premium Amount: $1,832 By: Authorized Representaive NATIONAL UNION FIRE INSURANCE COMPANY OF
